West, J.
(dissenting from the first syllabus and corresponding portion of the opinion) : To my mind we are going beyond our province in reviewing the volume of conflicting evidence in this, a fact case pure and simple.
Twelve of the witnesses gave their testimony orally. One of these was the plaintiff, whose “strong resemblance” to the decedent was remarked by the trial court. Another was the widow of William Ellis, and two others were his sons..
The rule that the testimony should be reviewed when all documentary should not be enlarged.
I am authorized to say that Mr. Justice Marshall concurs in this dissent.